Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 4 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     au Cap henry le 4. Septembre 1781
                  
                  Cette lettre sera remise à Votre Excellence par Mr de St Cezaire Capitaine de Vaisseau, commandant la ville de Paris, mon capitaine de Pavillon.  Ses qualités plus que la place qu’il occupe m’ont fait le choisir pour la mission que je lui donne.  j’espere qu’il méritera votre estime et votre confiance.  
                  Son premier soin sera d’assurer Votre Excellence, du désir que j’ai de faire sous vos ordres une opération décisive pour ces Provinces et d’employer efficacement les temps qu’il m’est prescrit d’y rester au secours des Etats unis.  heureux si je puis l’employer de façon à ne rien laisser a désirer pour le soulagement de ces Provinces.  
                  Il est chargé aussi d’assurer Votre Excellence, que je regarde votre arrivée dans cette Province, comme si décisive, que je fais l’impossible pour accelerer celle de vos troupes en envoyant au devant de vous 6. à 7. Vaisseaux de guerre, choisis parmi ceux de mon armée qui tirent le moins d’Eau, pour prendre à leur bord le plus de monde possible.  Ces vaisseaux seront suivis de Régattes et généralement de tous les Bâtiments propres à remonter la riviere.  M. de St Cezaire que j’ai changé de cet Embarquement les fera faire avec le plus d’ordre possible; mais je supplie Votre Excellence de ne permettre d’embarquer sur les bords que les effets dont il sera absolument impossible de se passer. 
                  Afin que les Bâtiments que je vous envoye, sous les ordres de Mr de S. Cezaire, puissent embarquer le plus de monde possible, je ne leur laisse seulement que les Mariniers utiles pour les manoeuvres.  De cette façon, ils auront plus de place, et ils pourront prendre plus de monde, soit françois soit Americains.  
                  Je viens d’apprendre par l’Officier chargé du débarquement de mes troupes à James Town, que mes Bâtiments à ramer ont été employés à passer 1600. hommes de l’armée du Général Green qui s’est joint à M. de la Fayette et à M. de S. Simon.  Ce renfort ne nous nuira point, et il semble que la Providence seconde nos desirs par des jonctions heureuses.  
                  je laisse à Votre Excellence le soin de joindre à mes Vaisseaux de guerre tous les Bâtiments propres au transport des troupes que les Vaisseaux ne pourront pas prendre à bord.  Les Bâtiments se trouveront probablement dans les differentes rivieres qui avoisinent celle d’Elke.  
                  Il me tarde infiniment d’assurer de vive voix Votre Excellence de tout le respect et la vénération qu’elle m’inspire et de mériter son amitié par le zèle que je mettrai à seconder vos desseins de tout mon pouvoir.  
                  C’est dans ces sentiments que j’ai l’honneur d’ître de Votre Excellence Le très humble et très obeissant serviteur  
                  
                     Le comte de Grasse 
                  
                  
                     je viens dans le moment d’ître detrompe sur l’arrivée du Général Green, c’est M. Waine qui a rejoint par ma chalouppe les troupes de M. de la Fayette et de St Simon.
                  
                  
               